UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6754


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KELVIN JEROD HOLMAN, a/k/a J-Five,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Margaret B. Seymour, Senior District Judge. (5:04-cr-00964-MBS-2)


Submitted: October 31, 2019                                  Decided: November 5, 2019


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kelvin Jerod Holman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelvin Jerod Holman appeals the district court’s order denying his motion for a

sentence reduction pursuant to section 404 of the First Step Act of 2018 (“First Step Act”),

Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222, which permits a district court to impose

a reduced sentence for defendants convicted of covered offenses as if certain provisions of

the Fair Sentencing Act of 2010 (“FSA”), Pub. L. No. 111-220, §§ 2-3, 124 Stat. 2372,

2372, were in effect at the time the covered offense was committed. To qualify as a covered

offense under the First Step Act, the conviction at issue had to have been modified by

Section 2 or 3 of the FSA.

       Holman pled guilty to conspiracy to distribute and to possess with intent to distribute

5 kilograms or more of cocaine and 50 grams or more of cocaine base, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2006). Although Section 2 of the FSA increased the

drug quantities necessary to trigger the mandatory minimum sentences in 21 U.S.C.

§ 841(b)(1) for crack cocaine offenses, it “left the statutory minimum sentences for powder

cocaine in place.” United States v. Black, 737 F.3d 280, 282 (4th Cir. 2013). Because the

First Step Act did not alter Holman’s statutory sentencing range, we affirm the district

court’s denial of relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2